

115 HR 6254 IH: Compassionate Calling and Immigrant Family Reunification Act of 2018
U.S. House of Representatives
2018-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6254IN THE HOUSE OF REPRESENTATIVESJune 27, 2018Mr. Pallone (for himself, Ms. Clarke of New York, Mr. Gene Green of Texas, Mr. McNerney, Mr. Rush, Mr. Butterfield, Ms. Matsui, Mr. Ben Ray Luján of New Mexico, Ms. Schakowsky, Mrs. Dingell, Mr. Cárdenas, Mr. Engel, Mr. Loebsack, Mr. Kennedy, Mr. Michael F. Doyle of Pennsylvania, Mr. Welch, Ms. Castor of Florida, Mr. Sarbanes, and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to promulgate regulations to ensure access to voice
			 service in order to facilitate communications between, and reunification
			 of, alien guardians and alien children, to provide for certain
			 requirements relating to inmate calling services, and for other purposes.
	
 1.Short titleThis Act may be cited as the Compassionate Calling and Immigrant Family Reunification Act of 2018. 2.Availability of voice service to alien guardians and alien children (a)FCC regulationsNot later than 10 days after the date of the enactment of this Act, the Commission shall promulgate regulations under section 254 of the Communications Act of 1934 (47 U.S.C. 254) to provide for universal service support for, or regulations under other authority of the Commission under such Act to ensure, access to voice service by any alien guardian who is detained or incarcerated under the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) separately from the alien child of the alien guardian, and by the alien child, in order to facilitate communications between, and reunification of, the alien guardian and the alien child.
 (b)RequirementsIn promulgating the regulations required by subsection (a), the Commission shall ensure access to voice service—
 (1)at the facility at which the alien guardian is detained or incarcerated and at the facility at which the alien child is detained;
 (2)at no charge to the alien guardian or the alien child; and (3)until the alien guardian is reunited with the alien child.
 (c)Certain administrative procedure requirements inapplicableSubsections (b) and (d) of section 553 of title 5, United States Code, shall not apply with respect to the regulations promulgated under subsection (a) or the promulgation of such regulations.
 (d)No effect on existing universal service supportNothing in this Act or the regulations promulgated under subsection (a) shall reduce the amount of, or otherwise affect, any universal service support being provided under section 254 of the Communications Act of 1934 (47 U.S.C. 254) as of the day before the date of the enactment of this Act.
 (e)Effective dateNotwithstanding any other provision of law, the regulations promulgated under subsection (a) shall take effect on the date on which such regulations are promulgated.
 3.Inmate calling servicesNotwithstanding any other provision of law, the Second Report and Order of the Commission in the matter of Rates for Interstate Inmate Calling Services (WC Docket No. 12–375; FCC 15–136; adopted October 22, 2015) shall apply, in its entirety, beginning on the date of the enactment of this Act.
 4.DefinitionsIn this Act: (1)Alien childThe term alien child means any individual not a citizen or national of the United States who—
 (A)has not been admitted into, or is not authorized to enter or remain in, the United States; (B)is under the age of 18;
 (C)is the child, sibling, other relative, or ward of an alien guardian who was detained or incarcerated; and
 (D)entered the United States with the alien guardian referred to in subparagraph (C). (2)Alien guardianThe term alien guardian means any individual not a citizen or national of the United States who—
 (A)has not been admitted into, or is not authorized to enter or remain in, the United States; (B)was detained or incarcerated; and
 (C)entered the United States with an alien child. (3)CommissionThe term Commission means the Federal Communications Commission.
 (4)Voice serviceThe term voice service has the meaning given such term in subsection (e)(8) of section 227 of the Communications Act of 1934 (47 U.S.C. 227). The preceding sentence shall apply before the effective date of the amendment made to such subsection by subparagraph (C) of section 503(a)(2) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141) as if such amendment was already in effect.
			